  
 
 
       
GRAPHIC COMMUNICATIO
NS CONFERENCE
/
 
TEAMSTERS LOCAL 
137
C
 
 
                
265
 
 
359 NLRB No. 22
 
Graphic Communications Conference/International 
Brotherhood of Teamsters, Local 137C (Offset 
Paperback M
frs
., Inc.) 
and
 
Bobbie Jo Stonier.  
Case 
04

CB

010663
 
November 
21
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On May 17
,
 
2012, Administrative Law Judge Michael 
A. Rosas
 
issued th
e attached decision. The Respondent
 
filed exceptions and a supporting brief
, and the Acting 
General Counsel filed an answering brief.
  
 
The National Labor Relations Board has delegated its 
authority 
in this proceeding to a three
-
member panel. 
 
 
The Board has considered the decision and the record 
in light of the exceptions
1
 
and briefs
 
and has decided to 

2
 
and conclusions and 
to adopt the recommended Order as modifi
ed.
 
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, 
Graphic 
Communications Conference/International Brotherhood 
of Teamsters, Local 137C
 
(Offset Paperb
ack Mfrs., Inc.)
, 
Shavertown, Pennsylvania, 
its officers, agents, and repr
e-
sentatives,
 
shall take the action set forth in the Order as 
modified.  
 
 
1. 
Substitute the following for 
paragraph 1(a).
 

e-
fuse 
to process a grievance of any employee who co
m-
plains about temporary workers performing bargaining 
unit work, and (2) employees would be subject to disc
i-
pline or discharge if they discuss union
-
related matters 
with other employees.

 
2. 
Substitute the attac
hed notice for that of the admi
n-
istrative law judge.
 
 
 
                                        
                  
 
1  

n
eral 

8(b)(1)(A) violations.
 
2
 
 

fi

s-

r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products, 91 NLRB 544 (1950
), enfd. 188 F.2d 362 
(3d Cir. 1951). We have carefully examined the record and find no 
basis for reversing the findings.
 


8(b)(1)(A), we find that his remarks threatened discipline and discharge 

recommended Order and notice in accordance with this finding.  
 
APPENDIX
 
N
OTICE 
T
O 
M
EMBERS
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor l
aw and has ordered us to post and obey 
this notice.
 
 
FEDERAL LAW GIVES YOU THE RIGHT TO
 
 
Form, join, or assist a union
 
Choose representatives to bargain on your behalf 
with your employer
 
Act together with other employees for your ben
e-
fit and protection
 
Cho
ose not to engage in any of these protected 
activities. 
 
 
W
E WILL NOT
 
threaten to fail or refuse to process your 
grievances for complaining about temporary workers 
performing bargaining unit work. 
 
W
E WILL NOT
 
threaten you with discipline or discharge 
for 
discussing union
-
related matters with other emplo
y-
ees. 
 
W
E WILL NOT
 
in any like or related manner restrain or 
coerce you in the exercise of the rights guaranteed you 
by Section 7 of the Act.
 
G
RAPHIC 
C
OMMUNICATIONS 
C
ONFERENCE
/
 
I
NTERNATIONAL 
B
ROTHERHOOD OF 
T
EAMSTERS
,
 
L
OCAL 
137
C
 
(
O
FFSET 
P
APERBACK 
M
FRS
.,
 
I
NC
.)
 
David Faye, Esq., 
for the General Counsel.
 
Ira H. Weinstock, Esq., 
of Harrisburg, Pennsylvania, 
for the 
Respondent.
 
Linda Dwoskin, Esq. (Dechert, LLP), 
of Philadelphia, Pennsy
l-
vania, for the Charging Part
y
.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
M
ICHAEL 
A.
 
R
OSAS
, Administrative Law Judge. 
 
This case 
was tried in Wilkes
-
Barre, Pennsylvania, on February 6 and 28, 
2012.
1
 
 
Bobbie Jo Stonier, an individual employed by Offset 
Paperback Mfrs., Inc. (the Company), filed t
he initial charge on 
May 20, 
2011. 
 
In the amended complaint, filed November 18, 
2011, the 
General Counsel alleges that Graphic Communic
a-
tions Conference/International Brotherhood of Teamsters, L
o-
cal 137C (Offset Paperback
 
Mfrs., Inc.
)
 
(the 
Union or R
e-
spon
dent) violated Section 8(b)(1)(A) of the National Labor 
Rel
a
tions Act (the Act) by: (1) 
threatening an employee in late 
March 2011 that the Union would remove her from a class 
action grievance if the employee did not stop complaining 
about temporary employ
ees; and (2) threatening employees in 
                                        
                  
 
1
 
Unless otherwise indicated, all dates refer to 
2011.
 
  
                            
DECISIONS OF TH
E NATIONAL LABOR REL
ATIONS BOARD
 
266
 
late April 2011 with intraunion discipline and discharge 
by
 
the 
Company if they talked w
ith other employees about union
-
related matters. 
 
In its timely filed answer, the Union denied the 
material allegations.
 
The Gener
al Counsel moved to further amend the complaint 
to allege three additional 8(b)(1)(A) violations. 
 
In the first 

or about April 
25, 2011, 
at the Laflin plant, Respondent, 
by 
Michael Timek, thr
eatened an employee that employees would 
face intraunion discipline 
by 
Respondent and discharge 
by
 
the 
Employer if they talked with other employees about Union
-

 
As I stated at trial, that motion was untimely 
and prejudicial to the Union.
2
 
 
As argued by movant, alleg
a-
tions involving events occurring more than 6 months prior to 
the filing of the charge are considered timely if those alleg
a-

charge. 
 
Seton Co.
, 332 NLRB 979, 982

983 (200
0)
; 
Nickles 
Bakery of Indiana
, 296 NLRB 927 (1989)
; 
Red
d
-
I, Inc.
, 290 
NLRB 1115, 1116

1118 (1988)
. 
 
In this situation, the new 
allegations relate to the same type of violation allegedly co
m-
mitted on April 26, involve similar facts and would likely tri
g-
ger a similar defensive posture by the Union. 
 
See 
Raymond
 
Interior Systems, 
357 
NLRB 
2174
 
fn. 21 
(2011);
 
Bruce Packing 
Co., 
357 
NLRB 
1084
,
 
1085 
(2011); 
cf.
 
Continental Auto Parts, 
357 
NLRB 
840
,
 
843
 
(2011);
 
Salon/Spa at Boro, Inc., 
356 
NLRB 
444, 464

466
 
(2010).
 
On the other hand, s
uch a delay raises a due process
 
dile
m-
ma. 
 
See 
New York Post Corp.
, 283 NLRB 430, 430

431 
(1987). 
 

u-


 
 
In determining whether an amendment is 

 
traditionally evaluated three factors: (1) 
whether there was surprise or lack of notice, (2) whether there 
is a valid excuse for the delay in moving to amend, and (3) 
whether the matter was fully litigated. 
 
Cab Associates
, 340 
NLRB 1391, 1397 (2003)
. 
 
C
ounse
l waited until after two go
v-
ernment witnesses testified and had been subjected to cross
-
examination before attempting to slip in testimony relating to 
another alleged unfair labor practice. 
 
During the pretrial co
n-

counsel would be a
c-
tually engaged in another proceeding during the days following 
the designated trial date and would be unavailable for a period 
of time thereafter.
 
 
I was assured by both counsels, however, 
that this was a 1
-
day case. 
 
As such, the conseq
uences of the 

Union to have less than a 
fair opportunity to prepare and present its defense as to the 
additional allegations. 
 
Under the circumstances, I reaffirm my 

e 
complaint to allege that the Union unlawfully threatened an 
                                        
                  
 
2
 

he knowingly delayed proposing the amendment until after he called 
two witnesses and was presenting testimony by employee Daniel 
Pinkowsky.  (Tr. 80, 84

86.)  In any event, Pinkowsk
i subsequently 
testified on rebuttal and I found him more credible than Timek.  Timek 
told Pinkowsky on April 25 that he would threaten employees the fo
l-
lowing day with intraunion discipline and discharge if they continued to 
talk with each other about cer
tain employees, instead of bringing all 
union
-
related concerns to his attention.  (Tr. 241, 256

266.)
 
employee on April 25, 2011
,
 
that members would be disc
i-
plined and possibly discharged if they discussed union related 
matters with other employees.
 
The General Counsel also seeks to add the foll
owing alleg
a-
tions: (1) that Union Representative Griffith repeated to Boobie 
Jo Stonier, the charging party, and another employee, Vanessa 
Burkhardt, that Union President John Brown informed him in 
March 2011
,
 
that if Stonier did not stop complaining about
 
temporary employees performing bargaining unit work he was 
going to drop her from the class action suit; and (2) that Union 
Representative Michael Timek told two employees, several 
days prior to April 26
,
 
that he did not want union members 
discussing unio
n business without him, no one except he could 
give advice to union members, and warned that members who 
talked about union matters or the terms and conditions of e
m-
ployment of other members would be di
sciplined, including 
discharge.
 
Both allegations arose
 
in the course of direct or redirect te
s-
timony elicited by counsel for the General Counsel, involve 
matters closely related to extant charges and the matters were 
fully litigated at the hearing as background evidence. 
 
Redd
-
I, 
Inc.
, 290 NLRB 1115, 1115

1116 (1988)
; 
Hi
-
Tech Cable 
Corp
., 318 NLRB 280 (1995)
. 
 
Under such circumstances, a 
motion to amend the c
omplaint to assert these two additional 
8(b)(1)(A) allegations would typically be granted in order to 
conform the pleadings to the proof. 
 
Once again, however, it 

 
The parties 
rested and were directed to f
ile posthearing briefs. 
 
In his brief, 
for the first time, counsel for the General Counsel raises the 
motion to amend and briefs the issue. 
 
He offers no explanation 
as to why he did not raise the motion before the record closed. 
 
As a result, there was no
 
notice to union counsel that he would 
need to address such an issue in his brief. 
 
Since it is the 

o-
hibit reply briefs, the Union is prejudiced 
by its inability to 
oppose the G

 
and related legal arguments. 
 
The Board has denied similar postevidentiary amendments 
under similar circumstances.
 
 
See 
Stagehands Referral Service, 
LLC

respondent to put on more evidence did not cur
e the problem 
and the reasons for the delay were unacceptable); 
Consolidated 
Printers
, 305 NLRB 1061, 1064 (1992)
 
(delay not explained, 

defense, and giving respondent time to submit further evidence 
wo
uld not cure the prejudice); 
New York Post Corp.
, 
i
d. (no 
explanation why counsel for the General Counsel waited until 
the last minute to add this allegation to the complaints). 
 
Mor
e-
over, findings with respect to these additional allegations would 
be cumu
lative and, given the conclusions of law herein, would 
not materially affect the remedy. 
 
Teamsters Local 
886
 
(United 
Parcel Service)
, 354 NLRB 
370, 373
 
fn. 3 (2009). 
 
Accordin
g-
ly, I deny this motion to amend the complaint as well.
 
On the entire record, in
cluding my observation of the d
e-
meanor of the witnesses,
3
 
and after considering the briefs filed 
by the General Counsel and the Union, I make the following
 
                                        
                  
 
3
 

 
dated April 17, 2012, is granted and received in evidence as GC Exh. 8.
 
 GRAPHIC COMMUNICATIO
NS CONFERENCE
/
 
TEAMSTERS LOCAL
 
137
C
 
267
 
F
INDINGS OF 
F
ACT
 
I
.
  
J
URISDICTION
 
The Company, a Pennsylvania corporation, is engaged in the 
printin
g and manufacturing of paperback books at its facilities 
located in Dallas and Laflin, Pennsylvania. 
 
During the past 
year, the Company purchased and received goods valued in 
excess of 
$50,000
 
directly from points outside Pennsylvania. 
 
At all material tim
es, the Company has been engaged in co
m-
merce within the meaning of Section 2(2), 
(6), 
and 
(7)
 
of the 
Act. 
 
I further find that the Union is a labor organization within 
the meaning of Section 2(5) of the Act.
 
II
.
 
THE COMPANY

S OPERATIONS
 
Employees at the Co

one of three weekday shifts

a 
midnight shift 
(11 
p.m. to 
7 
a.m.), a day shift 
(7
a.m. to 
3
 
p.m.), and an afternoon shift 
(3
 
to 
11 
p.m.).  As a term and condition of their employment, e
m-
ployees are required to adhere t
o a set of 
r
ules and a 
c
ode of 
c
onduct. 
 
The 
r
ules handbook contains several provisions dea
l-

result in appropriate disciplinary action up to and including 

 
The perti
nent rules include:
 
 
7. 
 
Threatening, intimidating, coercing or interfering with e
m-
ployees or supervision at any time.
 
 
15. 
 
Making or publishing of false, vicious or malicious 
statements concerning any employee, supervisor, the comp
a-
ny or its products.
 
 
24. 
 
Wasting time or
 
loitering in restrooms or anywhere on the 
company premises during work hours.
4
 
 
The pertinent provisions in the 
c
ode of 
c
onduct handbook i
n-
clude two sections dealing with em
ployee interaction:
 
 
Mutual trust & respect

We treat each other in a mutually r
e-
sp
ectful and trusting manner at work and seek to create a 
workplace environment that does not allow for discrimination, 
harassment, bullying or intimidation
. 
 
. . .  Harrassment, bull
y-
ing or intimidation occurs when there is verbal or physical 
conduct that d
enigrates or shows disrespect toward an ind
i-
vidual based on one or more of the aforementioned characte
r-
istics with the purpose or effect of unreasonably interfering 

r-
cive
, h
ostile or offensive workpla
ce.
 
 
We encourage our employees to speak up freely and without 
fear of retaliation. We do not retaliate against employees who 
raise good
-
faith workplace concerns.
5
 
III
.
 
 
T
HE 
U
NION
 
At all material times, the Union has been the exclusive co
l-
lective
-
bargainin
g representative of 475 members employed by 
the Company (the bargaining unit):
 
 
All 
production, maintenance (including parts warehouse), 
quality service and
 
warehouse employees at its Dallas and 
                                        
                  
 
4
 
R. Exh. 1, p
p. 73

75.
 
5
 
Id. at pp. 1

3.
 
Laflin plants, and excluding all office,
 
clerical, watchmen a
nd 
supervisors as defined in the Act.
 
 
The Company and 
the 
Union have maintained and enforced a 
collective
-
bargaining agreement effective 
by
 
its terms from 
November 
1, 1993,
 
through October 
31, 2008,
 
and 
by
 
its terms 
self
-
renewing thereafter, covering cond
itions of the emplo
y-
ment of the 
u
nit and containing, among other provisions, a 
griev
ance and arbitration procedure.
 
John Brown is president of the Union; 
h
e oversees the var
i-
ous chapel chairpersons responsible for administering the U
n-


 
T

with 
any union business or work
-
related issues, answering their 
questions and representing them in dealing with the Company.
6
 
Michael Timik, a printer assistant
 
at the Laflin plant, is the 
chapel chairperson 
for the digital print services d
epartment 
(prep department) at that location.
7
 
 
Scott Griffith, a prep d
e-
partment employee at the Dallas facility, serves as that depar
t-

 
Griffith ran
 
against Brown in the 
most recent union election held in November 
2011. 
 
B
rown 
won, but Griffin protested the election and an investigation is 
pending. 
 
In the same election, Stonier, the charging party, ran 
for 
r
ecor
d
ing 
s
ecretary against Janine Daily. 
 
S
he also lost and 
has cha
l
lenged the election results.
 
 
On January 2, 2012, less 
than 2 months later, 
Stonier ran against Timek when he sought 
re
-
election as chapel chairman. 
 
She lost again.
8
 
IV
.
 
S
TONIER

S 
G
RIEVANCES
 
Stonier has been employed by the Compan
y in several c
a-
pa
c
ities at both of its facilities since 2000. 
 
She is currently 
employed as a cut sheet operator on the Laflin facility bindery 

 
Burkhardt, also a union member 

in the Laflin 

 

one over the past few years. 
 
While at the Dallas facility on 
January 27, 2011, Stonier and several other employees were 
temporarily reassigned
 
from the prep department to the bindery.
 
 
Stonier responded
 
to her reassignment by filing grievance
 
11291 on January 31.
9
 
 
On or about that date,
 
coworker Ronald 
Coleman filed grievance 
11292.
10
 
 
Twenty more affected prep 
department employ
ees followed by 
jointly filing g
rie
v
ance
 

                                        
                  
 
6
 
A chapel chairperson performs a role similar to that of a union shop 
steward.  (Tr. 32, 89, 152, 218, 248.)
 
7
 
The Union concedes that Brown and Timik served as agents of the 
Union pursuant to Sec. 2(13).
 
8
 
The January 2011 ele
ctions revealed a union divide between 
Brown and Timik as incumbents, and Griffith and Stonier as the cha
l-
lenging slate.  (Tr. 27, 72

74. 89

90, 94, 136, 159, 186

187, 198, 216

217, 221

222, 225.)
 
9
 
R. Exh. 4.
 
10
 
There is no indication in the record as to 

grievance was filed but, given the numerical designations of the grie
v-
ance forms, it is likely that it was filed prior to the filing of grievance 
11293 on February 5.  (Tr. 116.)
 
  
                            
DECISIONS OF TH
E NATIONAL LABOR REL
ATIONS BOARD
 
268
 
February class action), charging a breach of a 2007 agreement 
relating to procedures for layoffs in the press d
e
partment.
11
 

lly included 
in the February class action.
12
 
 
Subsequently, however, the 
Union sent mixed signals as to whether her January 31 grie
v-
ance would be pursued in conjunction with the February class 
action. 
 
On several occasions, Brown told Stonier that her 
grie
vance was separate from the February class action. 
 
On 
other occasions, he mentioned that she was part of the February 
class action.
13
 
 
Counsel for the Union, however, treated Ston
i-

February clas
s action. 
 
His letter to the American Arbitration 
Association, dated January
 
21, states, in pertinent part:
 
 
Re: 
 
Graphic Communications International Union, Local 13
-
C and Offset Paperback Mfgr., Inc.
 
Grievance: 
 
Class Action (#11293/Class Action, #11289/
Ian 
Henry,#11320/Ian Henry,#11272/Joshua Dickinson,#11292/
 
Ronald Coleman,#11291/Bobbie Jo Stonier, Pre Press
 
 
Dear Sir/Madam:
 
 
Please be advised that a dispute exists between the above pa
r-
ties involving an issue regarding the above grievance. 
 
Please 
send
 
a panel of arbitrators to the understanding as attorney for 
the Union. . .
 
.
14
 
V
.
 
 
A
LLEGED 
T
HREATS 
D
URING THE 
M
ARCH
 
T
ELEPHONE 
C
ONVERSATIONS
 
Sometime in March 
2011, Stonier and Burkhardt complained 
to 
Griffith that two temporary employees, Gina Owens and 
N
ick Alterez, were performing bargaining unit work in the prep 
department. 
 
Griffith responded by calling Brown to share those 
concerns with him. 
 

shift, and Nick Alterez worked on the midnight shift. 
 
Brown 
told Gri


 



 
Griffin insisted that Brown could not do that and 
urged Brown
 


 
 
Brown, however, went 
on to criticize Stonier for focusing on temporary employees 
                                        
                  
 
11
 
Stonier conceded that there were distinctions betw
een her indivi
d-
ual grievance and the allegations in the grievances subsumed within the 
February class action.  (Tr. 188; R. Exh. 2.)
 
12
 
It is undisputed that Stonier was not among the names on the list 
attached to grievance 11293.  (Tr. 91, 95

101, 109

110
, 121, 132

133, 
162

164, 170

173, 188

189, 224, 226

227, 230

231; R. Exh. 2.)  
Stonier was one of four employees who were part of grievance 11443, 

filed on May 10, 2011, and is irrelevant to
 
this case.  (R. Exh. 3; Tr. 
163.)
 
13
 

i-

c

of grievances.  (Tr. 138, 163

167, 169

171.)  Brown, who was present 
in court fo

e
sponses 
regarding his conversation with Stonier about temporary wor
k
ers in 
March.  He had little recollection as to dates and did not refute Ston
i-

to whether she 
was or was not a part of a class action grievance.  (Tr. 223

227.)
 
14
 
R. Exh. 5.
 
instead of prep department employees being laid off or tran
s-
ferred to much lower posit
ions.
15
 
Shortly thereafter, on March 31, Stonier called Brown and 
asked about the status of the January 31 grievance. 
 
He replied 

she continued to complain about temporary employees working 
in
 
the prep department. 
 
She insisted that he could not do that 
and 
asked why he was allowing a temporary employee to be in 
the prep department when 
six
 
employees were displaced from 
their positions. 
 
Brown said he would check with Timek and 
call her back. 
 
A short while later, Brown called Stonier and 
told her that Timek continued to deny that there were any te
m-
porary employees in the prep department. 
 
Stonier disagreed, 
noting that she saw temporary employees working there at 
night.
 
 
Once again, he threaten

grievance from the February class action if she did not drop the 
subject. 
 
Stonier hung up the telephone.
16
 

grievance, together with the February class action and three 
other
 
individual grievances, went to arbitration on August 
10, 
2011. 
 
Stonier testified in support of the Union regarding the 
common issue in all of the grievances


displacement of employees from the Laflin prep department. 
 
The proceeding
 
was not completed, however, and was a
d-
journed to 
March 
1, 
2012.
17
 
VI
.
  
T
IMEK 
A
DMONISHES 
BURKHARDT AND P
INKOWSKY
 
In addition to her pending grievances, Stonier, along with 
Burkhardt, began complaining to Brown and Timik in or 
around March 2010 that a cowor
ker, Ryan Sullivan, was getting 
                                        
                  
 
15
 

March telephone conversation.  (Tr. 92

95, 102

105.)  Moreover, 

estimony on the issue of the temporary 
employees.  Brown testified that Timek told him that there were no 
temporary employees in the prep department in March 2011.  (Tr. 224.)  
Timek, however, testified that Owens and Alterez were, indeed, temp
o-
rary employ
ees in that department during that period of time.  (Tr. 208

209.)
 
16
 
I found Stonier more credible than Brown regarding their tel
e-
phone conversations on March 31.  Although combative at certain
 
points, she provided extensive testimony regarding her conver
sations 
with Brown that day.  Moreover, her conversation is consistent with 

Brown, which Brown did not deny.  (Tr. 92

95, 102

105.)  At first, it 
seemed like she was providing contradicto
ry testimony as to whether 
she or Brown initiated the call.  (Tr. 125

126, 134

136, 169, 174

180.)  
However, Brown clarified during his relatively brief testimony that 
Stonier called him first and he called her back after speaking with 
Timek.  (Tr. 223

225
.)  In any event, I did not attribute any weight to 

discussion with Brown.  (Tr. 136

139, 179

180.)  Such hearsay test
i-

mer
e-

her grievance from the February class action.
 
17
 

b-
sumed within a class action grievance.  (Tr. 99

101.)  Nevertheles
s, the 
undisputed testimony established that all of the grievances related to the 
same allegedly adverse action of January 27, and were essentially co
n-
solidated.  They were heard before the same arbitrator and on the same 
day.  (Tr. 95, 106

108, 127

130, 2
27

230; R. Exh. 5.)
 
 GRAPHIC COMMUNICATIO
NS CONFERENCE
/
 
TEAMSTERS LOCAL
 
137
C
 
269
 
special treatment. 
 
Sullivan, a former supervisor and union 
member whose parents were, until recently, officials with the 

Laflin plant. 
 
Stonier and Burkhardt were
 
especially annoyed 
that he was permitted to work hours that were different from 
others on the day shift.
18
 
Sometime in April, Burkhardt called Brown to complain that 

 
One 
such grievance was a wage cl
assification issue involving David 
Pinkowsky, also a bindery assistant on the day shift. 
 
Shortly 

m-
plaints.
 
 
Timek responded by summoning Burkhardt and 

 
He adm
onished 
Pinkowsky for discussing his issue with Burkhardt and then 
chastised her for bypassing him and complaining to Brown 
about specific grievances. 
 
He also admonished Burkhardt for 
talking to other employees about union related matters. 
 
Pinkowsky expl
ained that Burkhardt had been with the Comp
a-
ny a long time and he was merely asking for advice. 
 
Timek 
replied that Burkhardt should not be discussing union related 
matters with other employees; that was his job. 
 
He asked 
Burkhardt if she would like to ta
ke over his position as chapel 
chairman
. 
 
Burkhardt rejected that overture and responded that 
she simply wanted Timek to perform his responsibilities. 
 
She 
added that she would continue helping any coworkers who 
sought her advice. 
 
Timek reiterated that wo
rkers needed to 
refrain from discussing union related matters and warned that 
they would be disciplined if they continuing doing so. 
 
He ad
d-

warned that employees could be disciplined and possi
bly di
s-
charged for speaking about it.
19
 
Nearing the end of his shift on April 25, 2011, Pinkowsky 
saw Timek putting together a box. 
 
He asked him what was 
going on. 
 
Timek explained that he was preparing for a meeting 
the next day to have employees vote as
 
to whether they wanted 
him to resign or remain chapel chairperson. 
 
After Pinkowsky 
told Timek that he would be absent from work the next day, 
Timek briefed him about the purpose of the meeting. 
 
Timek 
said he was going to provide attendees with copies of
 
their 
union oath and remind them of their obligation to report any or 
all problems concerning the Union or other employees to him. 
 
He stated that according to their union oath, employees were 
prohibited from talking about other employees or reporting 
mis
conduct by other employees. 
 
As a case in point, Timek 
explained that he was going to inform employees that Sullivan 
                                        
                  
 
18
 
There is no evidence indicating that anyone other than Stonier and 
Burkhardt complained about Sullivan.  (Tr. 153

154, 225

226, 251.)
 
19
 
There is no dispute that Timek called Burkhardt and, subsequen
t-
ly, Pinkowsky, to a meeting in Sm

Timek was concerned that Pinkowsky was seeking advice from 
Burkhardt instead of him as the chapel chairperson.  Timek expressed 
that sentiment and told them that any concerns over wages or any other 
problems were to b
e addressed to him.  (Tr. 22, 27

28, 32

34, 36

39, 
41

46, 52, 73, 76, 153, 203, 208, 210, 245

249, 269.)  However, I did 

unit members recently took a vote regarding his leadership since I
 
find 
it incredible that she would have mentioned that and then refuse to 
divulge the results.  (Tr. 205

207, 269

270, 328.)
 
was threatening to pursue harassment charges against cowor
k-
ers who were complaining about him. 
 
Timek said that me
m-
bers, rather than discus
s issues with each other, needed to bring 
any union related problems to his attention. 
 
He added that, in 
this instance, employees could lose their jobs if they continued 
talking about Sullivan and the latter decided to file harassment 
charges against them
. 
 
Since Pinkowsky was not going to attend 
the meeting the next day, Timek told him to cast his vote now.
 
 
Pinkowsky complied.
20
 
VII
.
 
 
T
HE 
A
PRIL 
26
 
M
EETINGS
 
On April 
26, 
Timek met with the Laflin f

shift in the c
ompany cafeteria shortly af
ter 
7 
a.m. Smith, the 
foreman, required his employees, including Burkhardt, Robert 
Lee Shupp, and David Kuckucka to attend. 
 
The meeting was 
attended 
by 
approximately 20 employees. 
 
Timek started 
the 
meeting by handing out the company r
ules.
 
 
Rule 
15, 
whic
h 


21
 
Timek said that the purpose of the meeting was to discuss 
harassment among the employees. 
 
He warned that employees 
could be dis
ciplined by the Company, including discharge, for 
making false statements about other employees. 
 
Realizing that 
Timek was referring to complaints by some about the starting 
time of Sullivan, who was also present at the meeting, 

ets to do this and nobody else 

 
Timek responded that Sullivan could press harassment 
charges against anyone who persisted in complaining about his 
work schedule and that could result in discipline. 
 
He charged 
that certain people were trying to do hi
s job and that, if any 
employees had a problem, they needed to contact h
im, rather 
than complaining to c
ompany management. 
 
Timek added that 
he was the only employee in the facility who c
ould discuss 
union business on c
ompany time. 
 
Before concluding the m
ee
t-
ing, Timek explained that some members had expressed dissa
t-
isfaction with his performance as chapel chairperson, so he 
wanted them to vote whether he should remain on the job. 
 
Burkhardt protested that this was an inappropriate procedure 
and she was not
 
going to participate in the vote. 
 
She added that 
she previously spoke to Brown about it, and he agreed that such 
a vote would be inappropriate and would not take place. 
 
Timek 

proceeded to hand out slips of 
paper, instruc

                                        
                  
 
20
 


Ho
w-
ever, it soon became evident that the General Counsel was actually 
proffering such testimony in an attempt to establish grounds for a bela
t-
ed motion to amend the complaint to assert an additional 8(a)(1) 

timony at that point 
as late and prejudicial.  (Tr. 76

78.)  However, I permitted it on rebuttal 
after Timek testified that he asked Pinkowsky to cast an advance vote.  
(Tr. 219

220, 234

236, 241

245.)  Timek, in turn, denied that alleg
a-
tion on rebuttal.  
(Tr. 249

255.)  In any event, I found the spontaneity, 

the elusive testimony of Timik, who repeatedly went beyond the scope 
of the question on cross
-
examination.
 
21
 
The portions of the ru
le that were highlighted on the handouts are 
not disputed.  (Tr. 40

41, 46

48; GC Exh. 4; R. Exh. 1.)
 
  
                            
DECISIONS OF TH
E NATIONAL LABOR REL
ATIONS BOARD
 
270
 
and insert them into a box. 
 
Timek designated Shupp and K
u-
kucka as vote counters.
22
 


14 afternoon shift employees b
e-
g
an shortly after 3 p.m. in the c
ompany cafeteria. 
 
Union me
m-
bers i
n attendance included Stonier and Austin Knight. 
 
Timek 
again provided the employees with copies of the Code of Co
n-
duct and union oath that employees signed when they joined 
the Union. 
 
Timek mentioned a few highlighted items from 
the 
Code of Conduct, incl
uding r
ule 15, which stated that an e
m-
ployee could be disciplined for making false statements about 
another employee.
23
 
 
In contrast to the previous shift meeting, 
however, only 
Timek spoke at the afternoon meeting.
 
 
He 
told 
the attendees that they could n
ot harass, intimidate, coerce, talk 
about or call other employees names, and they could 
be 
fired 
for intimidating or harassing other employees. 
 
Timek also 
stated that members were not to speak at any time with temp
o-
rary employees about union business, as 
they were not union 
members. 
 
A violation of that decree, he warned, would be met 
with discipline by the Company. 
 
He also warned that union 
members would encounter a similar fate if they spoke with each 
other about union business, such as grievances and w
age di
s-
crepancies, since he was the only one authorized to handle such 
matters. 
 
Timek concluded that meeting as well by mentioning 
that some employees were not satisfied with his performance as 
chapel chairperson and, therefore, he was as
k
ing them to vote
 
whether he should remain as chapel chairpe
r
son or resign that 
position.
24
 
 
The final vote tally for the 
three
 
shifts was 33 in 
favor of retaining Timek and 3 opposed.
25
 
                                        
                  
 
22
 
While Burkhardt and Shupp paraphrased much of what Timek said 
at their shift meeting and were assisted by several leading que
s
tions, 
their versions wer
e more credible than the one offered by Timek.  (Tr. 
19

26, 28, 30

38, 46

47, 51

59, 70

71.)  Timek testified that he made 
the same brief presentation to each shift: that he heard there was some 
conflict, which he did not specify, between employees and han
d
ed out 
the Code of Conduct in order to prevent employees from being disc
i-
plined by the Company.  (Tr. 199, 203, 214

215.)  When asked, ho
w-
ever, whether he threatened employees with intraunion discipline, he 

the whole union 


204.)  Moreover, when asked 


chapel chairperson, my responsibility
 
is to handle any kind of problems 

217

218.)
 
23
 
GC Exh. 4.
 
24
 

versions of his shift meeting presentations less credible th
an those 
provided by the attendees called by the General Counsel.  (Tr. 199, 
214

215.)  Stonier and Knight provided fairly consistent and detailed 

with temporary employees, as well as with
 
other union members.  Their 

him in March to complain about temporary employees.  Brown fo
l-
lowed up by contacting Timek, who denied the existence of such e
m-
ployees.  (Tr. 214.)  At trial,
 
however, Timek conceded that two temp
o-
rary employees had been employed in his department around the time 


74, 148

152, 181

185, 198

204.)
 
25
 

e-
sults, which t
he other witnesses estimated to be within that range.  (Tr. 
203.)
 
Legal Analysis
 
I
.
 
 
T
HE 
M
ARCH 
31
 
T
HREATS
 
The Acting General Counsel alleges that Brown,
 

president, violated Section 8(b)(1)(A) by threatening to remove 

grievance if she did not stop complaining about issues at the 
Laflin facility, including temporary employees performi
ng 
bargaining unit work in the prep department. 
 
The Union co
n-

temporary employees and was not even aware that she was 
involved in a class action.
 
 
In the alternative, the Union asserts 
that it av



 
It is well established that a union violates Section 8(b)(1)(A) 
when it resorts to threats or oth
er forms of restraint and coe
r-
cion in order to restrict the right of an employee
-
member to file 
grievances or raise complaints about working conditions
. 
 
See 
Warehouse Employees Local 20408 (Dubovsky & Sons)
, 296 
NLRB 396, 403 (1989); 
McLean Trucking Co., 
257 
NLRB 
1349, 1354

1355 
(1981); 
United Steelworkers
,
 
Lo
cal 14997
 
(LaPorte Plastics Corp.)
, 244 NLRB 492 (1979));
 
Pe
n
insula 

.
 
(Newport News Shipbuilding
), 237 NLRB 
1501 (1978)
.
 


gaining unit 
work to temporary employees. 
 
Such complaints clearly const
i-
tuted protected concerted conduct. 
 

overreliance 
on a nuance

that Stonier was not a signatory to the February 
class action grievance

is a poorly veiled attempt to evade th
e 
fact that her individual grievance was essentially consolidated 
with the class action grievance and several other individual 
grievances for arbitration on August 10. 
 
Notwithstanding Sto
n-

var
ious times as to whether her January 31 grievance was or 
was not part of a class action, the weight of the credible ev
i-


and other grieva
nces which were scheduled to be heard by an 
arbitrator on August 10. 
 
That statement reasonably indicated to 
Stonier that, at the very least, the adjudication of her individual 
grievance would be separated from the others and delayed b
e-
yond the scheduled
 
a
rbitration date of August 10.
 
It is well settled that, under certain circumstances, a respon
d-
ent may relieve himself of liability for coercive conduct by 
repudiating it. 
 
To be effective, however, a lawful repudiation 
must be timely, unambiguous, specific 
as to the nature of the 
coercive conduct; adequately communicated to the employees 
involved, free from other illegal conduct, and accompanied by 
assurances that the respondent will not interfere with emplo
y-

 
Passavant Me
morial Area 
Hospital
, 237 NLRB 138, 138

139 (1978), citing 
Douglas 
Division, 
Scott & Fetzer Co.,
 
228 NLRB 1016 (1977). 
 
The 

31 grievance to arbitration on August 10. 
 
It did not, however, 
come
 

m-
municating to Stonier that she was free to complain about te
m-
 GRAPHIC COMMUNICATIO
NS CONFERENCE
/
 
TEAMSTERS LOCAL
 
137
C
 
271
 
porary employees without fear of prejudicing her individual 
grievance. 
 

arbitration, the Unio
n did nothing to remove the coercive cloud 
that remained with respect to her right to complain about te
m-
porary employees performing bargaining unit work.
 


rder to restrain her 
from exercising her Section 7 rights constituted a violation of 
Section 8(b)(1)(A).
  
Graphic Arts International Union 96B
, 235 
NLRB 1153 (1978); 
Teamsters Local 279,
 
218 NLRB 1392 
(1975)
; 
Serv
ice Employees Local 50 
(Aetna Window Clea
n
ing 
Co.)
, 204 NLRB 696, 698 (1973).
 
II
.
  
T
HE 
A
PRIL 
26
 
T
HREATS
 
The Acting General Counsel also alleges that Timek violated 
Section 8(b)(1)(A) on May 25 when he met with day
-
shift e
m-
ployees, provided them with copies of the union rules and the 

uni
on busi
ness with each other on c
ompany time or else they 
would face discipline, including possible discharge, for haras
s-
ment. 
 
Similarly, Timek met later that day with employees on 
the afternoon shift and conveyed essentially the same war
n-
ings

to refrain from har
assing, intimidating, coercing
,
 
or tal
k-
ing about other employees. 
 
He also prohibited them from 
speaking with temp
orary employees about any union
-
related 
matters and reiterated that he was the only one that was autho
r-
ized to handle any such issues.
 
The tes
t for determining whether Section 8(b)(1)(A) has 
been violated is an objective one that does not turn on evidence 
that the particular employee was actually restrained or coerced 

e-
ment would have 
a 
reasonable tendency to restrain or coerce 
employees in the exercise of their statutory rights. 
 
Letter Ca
r-
riers Branch 3126 (Postal Service)
, 330 NLRB 587, 587

588 
(2000)
; 
Steelworkers Local 1397 (U.S. Steel Corp.)
, 240 NLRB 
848, 849 (1979)
.
 
On April 
26, 2011, 
Timek met with each of the 
three
 
prep 
department 
shifts and prohibited employee
-
members from: 
discussing union business, including grievances and wage di
s-
crepancies on c
ompany time with anyone except for him; co
m-
plaining about the terms and conditions of employment, inclu
d-
ing work schedules, of other emp
loyees; complaining about 
temporary employees performing bargaining unit work; and 
harassing other employees.
 
 
He warned that anyone who viola
t-
ed those directives would be disciplined and possibly di
s-
charged. 
 
He concluded the meetings with a show of stren
gth 
by directing employee
-
members to participate in an impromptu 
vote as to whether he should remain or resign as chapel chai
r-
person. 
 
While the voting tactic is not alleged to have violated 
any law or union rules, it could be reasonably seen as buttres
s-
in
g his strong arm tactics at each of the meetings, including the 
coer
cive statements.
 
All of the activities prohibited by Timek on April 26 const
i-
tuted protected concerted activities protected under Section 7 of 
the Act. 
 

 
that he was 
simply attempting to quell conflicts among employees in the 
prep department, there was no credible evidence that this was 
actually happening. 
 
There was no evidence of concern, much 
less a verbal or written complaint, hinting at such conflict 
by 
management, Sullivan or any of the temporary employees. 
 
Nor 
was there any credible evidence in the form of a written Co
m-
pany rule that employee
-
members were not to discuss union 
related matters while working. 
 
The only credible evidence of 
adversity wa
s that Burkhardt and Stonier were complaining to 

m-
ployees performing bargaining unit work.
26
 

-
members on April 26, which could reasonably have been i
nte
r-
preted as a threat if they engaged in Section 7 activities, viola
t-
ed Section 8(b)(1)(A). 
 
In re
 
Teamsters Local 391
, 357 NLRB 
2330
, 
2330
 
fn. 5 (2012), citing 
Battle Creek Health Sy
s
tem
, 341 
NLRB 882, 894 (2004)
, and 
Smithers Tire
, 308 NLRB 72 
(1992)
. 
 
See also 
Teamsters Local 507
, 306 NLRB 118,
 
141 
(1992).
 
C
ONCLUSIONS OF 
L
AW
 
1.  The Company is an employer engaged in commerce wit
h-
in the meaning of Section 2(2), (6), and (7) of the Act.
 
2. 
 
The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3.  The Union engaged in unfair labor pr
actices by: (1) 
threatening an employee of the Company in March 2011 that 
the Union would remove the employee from a class action 
grievance if the employee did not stop raising complaints about 
temporary workers performing bargaining unit work at the 
Compa

employees on April 26, 2011, with intraunion discipline by the 
Union and discharge by the Company if they discussed union 
related matters with other employ
ees.
 
4.  The aforementioned unfair labor prac
tices affected co
m-
merce within the meaning of Section 2(6) and (7) of the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I shall order it to cease and desist therefrom 
and to take certain affirmative action desi
gned to effectuate the 
policies of the Act.
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
27
 
O
RDER
 
The Respondent, Graphic Communications Confe
r-
ence/International Brotherhood of Teamsters, Local
 
137C (Of
f-
set Paperback
 
Mfrs., Inc.
)
, Shavertown, Pennsylvania, its offi
c-
ers, agents, and representatives, shall
 
1. 
 
Cease and desist from
 
                                        
                  
 
26
 
Also lurking in the background was a potential inference that Su
l-
livan, whose parents were present or former high
-
level officials with 

special treatment 
by Brown and Timek.  There was, however, no credible evidence to 
support such a finding.
 
27
 
If no exceptions are filed as provided by Sec. 102.46 of the 
Board's Rules and Regulations, the findings, conclusions, and reco
m-
mended Order shall
, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
  
                            
DECISIONS OF TH
E NATIONAL LABOR REL
ATIONS BOARD
 
272
 
(a) Threatening employees that it would (1) fail or refuse to 
process a grievance of any employee who complains about
 
temporary workers performing bargaining unit work, and (2) 
discipline, and the Company would discharge, a
ny employee 
who discusses union
-
related matters with other employees.
 
(b) In any like or related manner restraining or coercing e
m-
ployees in the exerc
ise of the rights guaranteed them by Section 
7 of the Act.
 
2. 
 
Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a) Within 14 days after service by the Region, post at its u
n-
ion office in Shavertown, Pennsylvania
,
 
copi
es of the attached 

28
 
 
Copies of the notice, on forms 
provided by the Regional Director for Region 4, after being 

                                        
                  
 
28
 
If this Order is enforced by a judgment of a United States court of 

y Order of the N
a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
posted by the Respondent and maintained for 60 consecu
tive 
days in conspicuous places including all places where notices to 
members are customarily posted. 
 
In addition to physical pos
t-
ing of paper notices, the notices shall be distributed electron
i-
cally, such as by email, posting on an intranet or an interne
t 
site, and/or other electronic means, if the Respondent customa
r-
ily communicates with its employees by such means. 
 
Reason
a-
ble steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other mat
e-
rial.
 
(b
) Within 14 days after service by the Region, deliver to the 
Regional Director for Region 4 a sufficient amount of signed 
copies of the notice for physical and/or electronic posting by 
Offset Paperback Mfrs., Inc., if willing, at all places or in the 
same 
manner as notices to employees are customarily posted.
 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Responde
nt has taken to comply.
 
 
 
